the president pronounced the court’s opinion, “that the said judgment is erroneous in this, that the verdict has been found, and judgment rendered thereon, for a larger sum than the damages laid in the declaration, or stated in the writ.” (2)
Judgment reversed, and a new trial awarded; “on which trial, the court, if required, is to instruct the jury that they are not to exceed in their verdict the amount of the damages laid in the declaration.” , •

.) Note. A copy of the tmi was inserted in the transcript of the record. A judgment by nihil dicit was first entered against the defendant, and writ of enquiry awarded; which was afterwards set aside, upon the defendant’s appearing and pleading. But oyer -was not prayed of the writ. Yet it seems, that it would have been considered part of the record for the purpose of amendment, if the damages laid therein had been equal to, or had exceeded, the sum found by the jury.